DETAILED ACTION
Response to Amendment
The amendment filed on 12/22/2021 has been entered into the prosecution for the application. Currently claims 1-6 are pending examination.
The 112(b) rejection to claims 1-5 is withdrawn due to the amendment to the claims.
Applicant’s arguments, see Remarks p. 1-5, filed 12/22/2021, with respect to West or Arntzen have been fully considered and are persuasive.  The rejections of claims 1-6 has been withdrawn. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Independent claims 1 and 6 include language to directly connect a cyclonic separator to an electrostatic coalescer via a tubular within a storage tank. This configuration is not obvious or anticipated by the prior art of record. The closest art is US 2003/0150324 of West, US 2011/0139625 of Arntzen, and 2017/0173499 of Sprenkel as per the prior actions in this application as well as US 2009/0159426 of Chen.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W COHEN whose telephone number is (571)270-7961. The examiner can normally be reached M-F: 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN W. COHEN
Primary Examiner
Art Unit 1759



/BRIAN W COHEN/           Primary Examiner, Art Unit 1759